Citation Nr: 1136000	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral flatfeet.

2.	Entitlement to service connection for a bilateral ankle disability.

3.	Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a bilateral foot disability prior to entering service that was aggravated during service.  He attributes a current bilateral ankle and a left shoulder disability to injuries sustained during service.  

The Board observes that the Veteran's service treatment records were burned in a fire at the National Personnel Records Center (NPRC) in 1973.  However, in May 2007 the RO requested sick call and morning reports for the Veteran's battalions.  No records were provided.  Rather, an August 2007 response from the NPRC indicated that it needed a 3-month window to search for the records.

In April 2011, the RO asked the Veteran to provide a 3-month period to provide to the NPRC.  He did not respond to this request.  A representative from the RO also attempted to call the Veteran in April and May 2011, but could not reach him and no voicemail was available.  As such, the RO denied the claim based on the evidence provided in the claims file.

The Board notes, however, that even without the Veteran's response to the April 2011 letter, he has submitted statements of the month, date, and location that he alleges his injuries occurred.  For instance, in his original claim he stated that when his ship docked in the United States in October 1945, he slipped and injured his shoulder.  Also, although submitted after certification to the Board, in the Veteran's representative's Informal Hearing Presentation, the representative stated the Veteran injured his right ankle in February 1942 when he jumped off his ship as it arrived in New Caledonia.

As such, on Remand the Agency of Original Jurisdiction should use these dates to perform another request from the NPRC.  The Veteran's discharge certificate indicates that he separated service as a member of the Headquarters Company Second Regiment.  In a response for additional information the Veteran also reported he served in the 754th Tank Battalion from 1941-1942, and in the 717th Tank Battalion, which was attached to the 20th armored division, from approximately 1943 to 1945.

As to his flatfeet, the Veteran claimed that he could not perform all the physical requirements so he was made a cook.  See e.g., June 2010 statement.  His DD-214 indicates that his Military Occupation Specialty (MOS) was a mess sergeant and that he attending cooking and baking school while in-service.  

Inasmuch as the Veteran was not at fault for the loss of the missing records, VA is under heightened obligation to assist the Veteran in the development of his claim.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Request from the NPRC, or other appropriate source, any sick call or morning reports, which pertain to the Veteran, for the Headquarters Company Second Regiment from September 1945 to November 1945.

2.	Request from the NPRC, or other appropriate source, any sick call or morning reports, which pertain to the Veteran, for the 754th Tank Battalion from January 1942 to March 1942 and from September 1945 to November 1945.

3.	Request from the NPRC, or other appropriate source, any sick call or morning reports, which pertain to the Veteran, for the 717th Tank Battalion from January 1942 to March 1942 and from September 1945 to November 1945.

4.	If any evidence is located which indicates that the Veteran suffered either a bilateral foot or ankle disability or a shoulder disability during service, schedule the Veteran for a VA examination and opinion as to the nature and etiology of any current foot, ankle, or shoulder disability.  The claims file, including a copy of this REMAND must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  

	As to the Veteran's flatfoot condition, accepting the Veteran's testimony as believable that he had a flatfoot condition prior to entering service, can an opinion be rendered as to whether such underwent an increase in severity during service?  If yes, is it at least as likely as not that a preexisting flatfoot disability underwent an increase in severity during service?  If, yes, to the extent possible, please describe the baseline condition prior to aggravation and the extent of aggravation during service.  

After reviewing the record and examining the Veteran, the examiner(s) should opine whether it is at least as likely as not that any (1) bilateral ankle disability or (2) left shoulder disability is related to service.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.	After the above development is completed and any other development that may be warranted, the AOJ should consider all evidence and readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



